UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOHN K. REED,

                               Petitioner,

         -v-
                                                         CIVIL ACTION NO.: 20 Civ. 5891 (GBD) (SLC)
RMBS REO HOLDINGS, LLC,
                                                                          ORDER
                               Respondent.


SARAH L. CAVE, United States Magistrate Judge.

         On May 10, 2021, the Court extended Mr. Reed’s deadline to file an opposition to

Respondent’s Motion to Dismiss “one final time,” until May 24, 2021 (the “Final Briefing

Schedule”). (ECF No. 25) (emphasis in original quoted text). By letter dated May 13, 2021 (“Mr.

Reed’s Letter”), Mr. Reed asserts arguments in opposition to the Motion to Dismiss, but also

seeks a further extension of this deadline. (ECF No. 27). The relief requested in Mr. Reed’s Letter

is DENIED. The Court construes Mr. Reed’s Letter as his opposition to the Motion to Dismiss. In

accordance with Final Briefing Schedule, Respondent’s reply, if any, shall be due by Tuesday,

June 1, 2021.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Reed at the

address below.


Dated:          New York, New York
                May 19, 2021

                                                      SO ORDERED
                                         _________________________
                                         SARAH L. CAVE
                                         United States Magistrate Judge

Mail to:   Mr. John K. Reed
           1611 Olive Street
           Santa Barbara, CA 93101




                                     2
